Order filed January 5, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00987-CV
                                   ____________

     HUMBERTO MONTALVO, INDIVIDUALLY AND D/B/A MONTALVO
                PRODUCE OF MEXICO, Appellant

                                           V.

                    JP MORGAN CHASE BANK, N.A., Appellee


                       On Appeal from the 113th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2010-23102


                         ABATEMENT                 ORDER

      This appeal is from a judgment signed July 18, 2011. On November 28, 2011, an
appeal from the denial of an affidavit of indigency filed by Humberto Montalvo was
assigned to this court as 14-11-01022-CV. Accordingly, we issue the following order.

      The appeal is ABATED, treated as a closed case, and removed from this court's
active docket. The appeal will be reinstated on this court's active docket when the appeal
in 14-11-01022-CV is determined. The court will also consider an appropriate motion to
reinstate the appeal filed by either party, or the court may reinstate the appeal on its own
motion.



                                          PER CURIAM

                                          Justices Brown, Boyce, and McCally.




                                             2